Title: To James Madison from William Willis, 25 August 1803 (Abstract)
From: Willis, William
To: Madison, James


25 August 1803, Barcelona. “Mr. John Leonard has arrived here, as it seem’d to be the wish of the Government that I should give up the Consulate to him I have done it and shall attend the Orders of the president.… I have secret information that Mr Leonard has power to arrest me and send me to America this I submit to. It has been my fate to love and Serve my Country with Zeal, and to lay under the imputation of a most attrocious Violation of duty. I am however ready to meet the result.” Adds in a postscript: “If after my tryal on my innocence being establish’d the president should think me from my Services an object of Confidence I should be happy in being reinstated in the Consulate of this place.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp.; docketed by Wagner as received 3 Nov.



   
   A full transcription of this document has been added to the digital edition.

